DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US Doc. No. 20180088684) in view of Li (US Doc. No. 20080129695) and further in view of Packouz (US Doc. No. 20180130452).
	Regarding claim 1, Dillon discloses a portable hands-free computer accessory comprising: a housing comprising a base portion and a top portion, the top portion having a top surface sloping downward from a back wall of the base portion to a front wall of the base portion (as shown in Figure 2B); a controller disposed within the housing (Figure 1, element 119); a first button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B); and a second button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B), wherein the first button and the second button are separated by a surface area configured to accommodate a width of a foot of a user, wherein the controller is configured to engage in communication with a computing device, and, while engaged in communication with the computing device, the controller is configured to: detect a first set of two or more playback commands associated with a first set of one or more actuation types of the first button, each playback command from the first set of two or more playback commands corresponding to a respective different actuation type from the first set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), detect a second set of two or more playback commands associated with a second set of one or more actuation types of the second button, each playback command from the second set of two or more playback commands corresponding to a respective different actuation type from the second set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), and control playback of a video being displayed on the computing device based on the first set of two or more playback commands and the second set of two or more playback commands (see paragraph 0053; see also Figure 2A – note the play/pause/fast forward/rewind/stop logos on each portion of the pad).  Dillon does not specifically disclose that the buttons each have a profile nor does Dillon disclose that the playback loop is dependent upon the button press duration.
	Li discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) and wherein the two buttons each have profiles (as shown in Figure 1B and denoted by the arrow indicated by the vertical line in the Figure below).

    PNG
    media_image1.png
    191
    380
    media_image1.png
    Greyscale

	Packouz discloses a foot-operation electronic device for controlling a computer (as shown in Figure 1A) comprising a button (28) wherein button controls a playback loop and wherein the duration of the playback loop is based on the duration for which the button is activated (see paragraph 0104).
	It would have been obvious to combine the foot operated controller as disclosed by Dillon with the button layout of the foot operated controller as disclosed by Li and the playback loop control as disclosed by Packouz, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

	Regarding claim 2, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses that the first set of two or more playback commands comprises two or more of (i) pausing the video, (ii) playing the video, (iii) creating a playback loop of a predetermined loop duration, (iv) ending the playback loop, or (v) decreasing a playback speed of the video (see paragraph 0053; see also Figure 2A – note the play/pause/stop logos on each portion of the pad); and wherein the second set of two or more playback commands comprises two or more of (i) fast forwarding the video in predetermined increments or (ii) rewinding the video in predetermined increments (see paragraph 0053; see also Figure 2A – note the fast forward/rewind logos on each portion of the pad).
	Regarding claim 3, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 2 as discussed in the claim 2 rejection above.   Dillon further discloses that the first set of one or more actuation types comprises one or more of (i) a single press of the first button, (ii) a double click of the first button within a predetermined threshold duration, or (iii) a press and hold of the first button for a predetermined hold duration (see paragraph 0044 – note that the button can be interpreted as a single click, double click, or click and hold function); and wherein the second set of one or more actuation types comprises one or more of (i) a single press of the second button, (ii) a double click of the second button within a predetermined threshold duration, or (iii) a press and hold of the second button for a predetermined hold duration (see paragraph 0044 – note that the button can be interpreted as a single click, double click, or click and hold function).
	Regarding claim 4, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li further discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) and wherein each button has a profile that appears to be within the range of 0.1-0.3 inches (as shown in Figure 1B and denoted by the arrow indicated by the vertical line in the Figure below).

    PNG
    media_image1.png
    191
    380
    media_image1.png
    Greyscale

	Although Li does not disclose the exact height of the button profile, it can be readily ascertained that it is greater than zero and less than an inch based on the Figure.  
	Furthermore, it would have been an obvious matter of design choice to use any button height as the button profile that reasonably accommodates the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 5, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Li further discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) and wherein each button has a profile that appears to be within the range of 0.4-0.7 square inches (as shown in Figures 1A-B). 
	Although Li does not disclose the exact height of the button profile, it can be readily ascertained that it is greater than zero and less than an inch based on the Figure.  
	Furthermore, it would have been an obvious matter of design choice to use any button height as the button profile that reasonably accommodates the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 6, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon discloses that each of the buttons (Figure 2A, elements 222 and 224-227) each comprise an element of actuation on the Z-axis (see paragraphs 0042-0046) and allows for adjustment of the button actuation (paragraph 0043).  Dillon does not disclose the travel distance of z-axis actuation.  
	Therefore, Dillon discloses the claimed invention except for an actuation value selected from a range of 0.005 inches to 0.02 inches.  It would have been an obvious matter of design choice to use any actuation distance, dependent upon the user, to arrive at useable and user-specific button actuation distance.
	It would have been obvious to combine the foot operated controller as disclosed by Dillon with the button layout of the foot operated controller as disclosed by Li and the playback loop control as disclosed by Packouz with any actuation distance to allow for the control to realize the actuation of a button, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.  
	Regarding claim 7, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Li discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) wherein there is a space between the two buttons without any other buttons or other control mechanisms in between (see space as denoted by the horizontal arrow as applied to Figure 1A as shown below).

    PNG
    media_image2.png
    356
    474
    media_image2.png
    Greyscale

	Li discloses that the distance between the buttons is 2 inches edge to edge (see paragraph 0052 – specifically last two sentences).  Although Li is silent on the height of the controller (indicated by the vertical line in the Figure above) is at least double the length of the horizontal arrow which is disclosed to be 2 inches, thus making the height of the controller 4 inches and making the area between the buttons an area of 8 square inches.  It should also be noted that elements 107 are indicator lights and not control mechanisms.
	It would have been obvious to combine the foot operated controller as disclosed by Dillon with the button layout of the foot operated controller as disclosed by Li and the playback loop control as disclosed by Packouz, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
	Furthermore, it would have been an obvious matter of design choice to allow any spacing in between the buttons to reasonably accommodate the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 8, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses a battery and a battery charger disposed within the housing (see paragraph 0074).
	Regarding claim 9, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses that the controller is in communication with the computing device via Bluetooth® or Wi-Fi (see paragraph 0064).
	Regarding claim 10, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses that the base portion includes a power switch operably coupled to the controller and an input/output port (as shown in Figure 2C, elements 264, 266, and 268).
	Regarding claim 11, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 10 as discussed in the claim 10 rejection above.  Dillon further discloses that the input/output port is a USB port configured to receive a cable for connecting the accessory to the computing device (see paragraph 0077).
	Regarding claim 12, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses a controller (Figure 1, element 119) and also a printed circuit board (Figures 2E-F, element 276).  Dillon does not specifically state that the controller is a microcontroller comprising a printed circuit board.
	It would have been obvious to combine the foot operated controller as disclosed by Dillon with the button layout of the foot operated controller as disclosed by Li and the playback loop control as disclosed by Packouz with a microcontroller on the PCB as is well known in any electronic art, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
	Regarding claim 13, The combination of Dillon, Li, and Packouz discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above.   Dillon further discloses that the portable hands-free computer accessory of claim 1 is configured for use with a software application, wherein the software application is compatible for use with the computing device (see paragraph 0036).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon (US Doc. No. 20180088684) in view of Li (US Doc. No. 20080129695).
	Regarding claim 14, Dillon discloses a portable hands-free computer accessory comprising: a housing comprising a base portion and a top portion, the top portion having a top surface sloping downward from a back wall of the base portion to a front wall of the base portion (as shown in Figure 2B); a controller disposed within the housing (Figure 1, element 119); a first button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B); and a second button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B), wherein the first button and the second button are separated by a surface area configured to accommodate a width of a foot of a user, wherein the controller is configured to engage in communication with a computing device, and, while engaged in communication with the computing device, the controller is configured to: detect a first set of two or more playback commands associated with a first set of one or more actuation types of the first button, each playback command from the first set of two or more playback commands corresponding to a respective different actuation type from the first set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), detect a second set of two or more playback commands associated with a second set of one or more actuation types of the second button, each playback command from the second set of two or more playback commands corresponding to a respective different actuation type from the second set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), and control playback of a video being displayed on the computing device based on the first set of two or more playback commands and the second set of two or more playback commands (see paragraph 0053; see also Figure 2A – note the play/pause/fast forward/rewind/stop logos on each portion of the pad).  Dillon does not specifically disclose a foot resting surface with no controllers in between nor does Dillon disclose that the buttons have profiles.
	Li discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) wherein there is a space between the two buttons without any other buttons or other control mechanisms in between (see space indicated by the horizontal and vertical arrows as applied to Figure 1A as shown below).

    PNG
    media_image2.png
    356
    474
    media_image2.png
    Greyscale

	Li further discloses that the two buttons each have profiles (as shown in Figure 1B and denoted by the arrow indicated by the vertical line in the Figure below).

    PNG
    media_image1.png
    191
    380
    media_image1.png
    Greyscale

	Although Li does not disclose the exact height of the button profile, it can be readily ascertained that it is greater than zero and less than an inch based on the Figure.  
	It would have been obvious to combine the foot operated controller as disclosed by Dillon with the foot operated controller as disclosed by Li, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
	Furthermore, it would have been an obvious matter of design choice to use any button height as the button profile that reasonably accommodates the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
	Regarding claim 15, Dillon discloses a portable hands-free computer accessory comprising: a housing comprising a base portion and a top portion, the top portion having a top surface sloping downward from a back wall of the base portion to a front wall of the base portion (as shown in Figure 2B); a controller disposed within the housing (Figure 1, element 119); a first button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B); and a second button operably connected to the controller and projecting out of the top portion (see Figure 2A, any of buttons 222 and 224-227; note that the entire pad 115 projects from top portion 260 as shown in Figure 2B), wherein the first button and the second button are separated by a surface area configured to accommodate a width of a foot of a user, wherein the controller is configured to engage in communication with a computing device, and, while engaged in communication with the computing device, the controller is configured to: detect a first set of two or more playback commands associated with a first set of one or more actuation types of the first button, each playback command from the first set of two or more playback commands corresponding to a respective different actuation type from the first set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), detect a second set of two or more playback commands associated with a second set of one or more actuation types of the second button, each playback command from the second set of two or more playback commands corresponding to a respective different actuation type from the second set of one or more actuation types (see paragraphs 0027-0030 and 0044-0047 – note that these passages outline the many different ways in which the button actuation can be interpreted by the computer), and control playback of a video being displayed on the computing device based on the first set of two or more playback commands and the second set of two or more playback commands (see paragraph 0053; see also Figure 2A – note the play/pause/fast forward/rewind/stop logos on each portion of the pad).  Dillon does not specifically disclose a foot resting surface.
	Li discloses a foot-operation electronic device for controlling a computer wherein the control unit (Figure 1A, element 101) comprises two buttons (105 and 106) wherein there is a space between the two buttons without any other buttons or other control mechanisms in between (see space as denoted by the horizontal arrow as applied to Figure 1A as shown below).

    PNG
    media_image2.png
    356
    474
    media_image2.png
    Greyscale

	Li discloses that the distance between the buttons is 2 inches edge to edge (see paragraph 0052 – specifically last two sentences).  Although Li is silent on the height of the controller (indicated by the vertical line in the Figure above) is at least double the length of the horizontal arrow which is disclosed to be 2 inches, thus making the height of the controller 4 inches and making the area between the buttons an area of 8 square inches.  It should also be noted that elements 107 are indicator lights and not control mechanisms.
	It would have been obvious to combine the foot operated controller as disclosed by Dillon with the foot operated controller as disclosed by Li, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
	Furthermore, it would have been an obvious matter of design choice to allow any spacing in between the buttons to reasonably accommodate the foot of a user, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barry (US Doc. No. 20050025320) discloses a foot operated controller wherein the loop is based on the duration of the key-press (button press).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694